﻿106.	
It gives me great pleasure to extend to you at the outset of my statement, Sir, my warmest congratulations on the well-deserved confidence shown in electing you President of the thirty-eighth session. You are most worthy of and qualified for tins important responsibility. I am sure that your long experience and your skill will be of immense help in your noble task of guiding the session towards the desired goals, for the attainment of which we shall all exert our sincere efforts.
107.	T  gives me pleasure also to pay a tribute to your predecessor, Mr. Imre Hollai, for the manner in which he led the work of the last session. In so doing he earned our appreciation and esteem.
108.	I should like also to express, with great respect, our thanks and appreciation to the Secretary-General for the honest and sincere efforts he steadily makes to attain the Organization's goals. Like the rest of us, his belief in those goals has a noble and human dimension, on the basis of which all the obstacles and problems blocking the road to their attainment can be overcome. Perhaps the best evidence of the Secretary-General's enthusiasm and determination is his report on the work of the Organization in which he realistically describes the problems besetting the international community—problems that have weakened and shaken it, indeed almost pushing it to the abyss—the effective and constructive role that the United Nations must necessarily play and the worthy remedies he proposes for those problems.
109.	I also extend the warmest welcome and congratulations to the State of Saint Christopher and Nevis on its admission to the United Nations as a new Member. We wish it all success in contributing to the achievement of the noble goals of the United Nations.
110.	Years pass and international problems remain unchanged—if they do not become worse and more complicated. The situation in the Middle East remains unchanged, as does the situation with regard to the Iran- Iraq war. The situations in Afghanistan and Kampuchea continue to deteriorate and tensions in Central America increase, as does racial oppression in South Africa. And all that is in addition to the economic and social deterioration that has beset the world.
111.	It goes without saying that the super-Powers bear the greatest share of the responsibility for all these circumstances, for on every occasion they work for the advancement of their own special interests at the expense of the common international interest. The world has witnessed the super-Powers exploiting these situations, not in order to resolve them but, rather, as part of the strategic balance of those super-Powers.
112.	The impotence of the United Nations in regard to resolving these issues is a true reflection of the international situation; the international Organization is being increasingly pushed to the margin of events by the superpowers instead of being allowed to act as the basic and principal mechanism for solving them.
113.	The best example of this is the Palestinian question. The world is aware that everything that happens in the Middle East is a natural and expected result of that question, which is the core of what is known as the
Middle East problem. The best evidence of the international community's awareness of the importance of this issue is the convening of the International Conference on the Question of Palestine, at Geneva, under the auspices of the United Nations, to prove to the world as a whole that the use of force to occupy the territory of others and usurp it from its people and to expel that people to various parts of the world does not mean that it will be silenced or that this is the end of the road for it.
114.	The State of Qatar fully supports the content of the Geneva Declaration on Palestine and the Programme of Action for the Achievement of Palestinian Rights adopted at that Conference, calling for the unconditional withdrawal of Israel from all the Arab territories occupied since 1967, including Jerusalem; the restoration of the inalienable national rights of the Palestinian people, including their right to return to their homeland and have their property restored, to self- determination and to establish an independent State; recognition of the PLO as the sole and legitimate representative of the Palestinian people; and stopping the creation of new Israeli settlements and removing those already built in occupied Arab territories.
115.	One of the biggest challenges facing the United Nations is Israel's continuing racist policy against the Palestinian people and its continued use of the policy of
apartheid through consistent aggression to reinforce its attempt to distract the world with new adventures to cover the old.
116.	American support for Israel in its continued disregard of United Nations resolutions, especially those of the Security Council, and its continuous military and financial support have made Israel a force for the implementation and application of American strategy in the Arab world at the expense of the legitimate interests of the States of the region. It goes without saying that only a just stand by the United States on this issue could restore balance and establish peace in the region.
117.	The Israeli aggression against brotherly Lebanon will be an everlasting disgrace to Zionism. Israel, by its inhuman action, has caused the splitting up and destabilization of an Arab country. The continued presence of its troops on Lebanese territory is evidence of its aggressive nature and its inhumanity.
118.	In the name of the State of Qatar, I call upon the international community to do all it can to condemn the Zionist entity for this heinous action and to force it to withdraw completely from all Lebanese territory, instead of supplying it with machinery for war and destruction and providing it with political cover for its disgraceful aggressive policies. We appeal for the implementation of Security Council resolutions calling for immediate and unconditional Israeli withdrawal from Lebanon and the cessation of its interference in the internal affairs of that country and incitement of civil strife among the Lebanese people.
119.	We stand with all firmness for Lebanon's independence, unity and territorial integrity, so that it may again know stability and prosperity.
120.	The worthy efforts of brotherly Saudi Arabia, the use of its good offices to secure the unity of Lebanon and the outstanding results it has achieved—namely, the agreement on a cease-fire between the conflicting parties and the movement from the dialogue of arms to the negotiating table—testify to the ability of the international community to overcome problems and remove obstacles when its intentions are forthright and sincere. While praising the sincere efforts of Saudi Arabia, we look forward to the support of the family of nations for 
those efforts, so that stability may return to the whole of Lebanese territory and to all segments of the Lebanese population.
121.	The ongoing battles on the boundaries of our region are a source of continuing concern. Those battles have entered their fourth year, causing a great deal of destruction. Their escalation threatens not only the warring countries but also the region as a whole, a region of vital importance to the world at large.
122.	Through the Gulf Co-operation Council we have made great and sincere efforts, through the repeated contacts undertaken by Sheikh Sabah AI-Ahmad Al- Jaber Al-Sabah, Deputy Prime Minister, Foreign Minister and Information Minister of the State of Kuwait, and Mr. Rashid Abdullah Al-Nuaimi, Minister of State for Foreign Affairs of the United Arab Emirates, with the two warring countries. Similarly, the Organization of the Islamic Conference and the United Nations have made great efforts in this respect. We still hope that those efforts will be successful in ending the state of war.
123.	While appreciating the positive attitude displayed by the Government of Iraq in order to reach a solution to this problem, we express from this rostrum the hope that our Muslim neighbour, the Islamic Republic of Iran, will respond to those efforts in order to achieve a solution that will end the shedding of Muslin blood and allow the two countries to devote their attention to the reconstruction of what the war has destroyed and to contribute to international peace and security.
124.	The State of Qatar categorically rejects the use of force to settle disputes. It believes in the right of all peoples to self-determination. Based on that stand, we hope for the success of the United Nations efforts to bring back normal life to Afghanistan and to ensure the withdrawal of all foreign forces from this friendly Muslim country, allowing its people to choose the political and social system that best suits it and to live in the manner it chooses and desires.
125.	Similarly, with regard to the situation in South Africa and Namibia, in keeping with our belief in the principles of the United Nations we condemn the policies of apartheid and racial segregation practiced by the ruling racist regime in South Africa against the national majority. We reaffirm our support for the people of South Africa and their right to national independence and for the just struggle of the Namibian people for independence and self-determination under the leadership of SWAPO, its sole legitimate representative. We also reaffirm our support for and solidarity with the frontline African States in their stand against repeated South African aggression.
126.	The current international economic conditions are a natural by-product of the economic policies pursued by the super-Powers and the industrialized countries. Those policies are based strictly on a narrow regional outlook and not on the interests of the international community. They do not take into account the inter-dependency and interaction necessary for the flourishing of the international economy as a whole.
127.	The continuance of these trends and the failure to take into account the common international good will result, as it has in the past, in a negative impact on the international community in a way that may be incurable in the future and may cause the collapse of international economic relations.
128.	The current international economic situation has had .a negative impact on the oil market, which in turn has affected the countries of the Organization of Petroleum Exporting Countries and made it impossible for them to accept any new financial obligations. Therefore the State of Qatar does not see the necessity for the creation of new financing mechanisms. We should instead concentrate on strengthening existing mechanisms and restructuring them in accordance with ongoing international economic changes. Despite this, the State of Qatar, together with its brothers in the Gulf Co-operation Council, makes every effort to aid the developing countries and endeavours to increase the channels of co-operation with them, considering this to be a noble and humanitarian goal.
129.	The problems facing developing countries, ranging from inflation to the increase in the prices of imported goods, in addition to the debt problem, do not escape our notice.
130.	All the problems and issues that I have surveyed may constitute human worries that could be cured with good will and the placing of the common interest above everything else. However, the most dangerous of all problems for mankind is the insane race towards the production and ownership of the tools of mass destruction, whether nuclear or hydrogen bombs.
131.	What harm would it do us if we utilized these great capabilities in the service of man, to improve his life, secure his future, reclaim the land, and narrow the gap between rich countries and those still developing? We are called upon to face up to a real challenge represented in the relationship between disarmament and development. Are we able and willing to accept this challenge?
132.	We attach great hopes to this Organization. We sincerely trust that we shall all be successful in realizing those hopes, so that we may create a society in which all will enjoy security, stability and peace.
 
	
